PER CURIAM.
This is a suit to recover damages for loss of an eye sustained by plaintiff while attending class at Northeast Junior High School, a public school under the control and jurisdiction of the defendant school district. Plaintiff appeals from an order of the circuit court sustaining the school district’s motion to dismiss on the ground of governmental immunity.
The only claim of error is that sovereign immunity “is not and should not be” the public policy of the State of Missouri for tort claims of injury sustained by minors under the supervision of public school districts. However, as appellant concedes in his brief, the case of Smith v. Consolidated School District No. 2, 408 S.W.2d 50 (Mo. banc 1966) is directly in point. Moreover, the Missouri Supreme Court very recently reaffirmed the doctrine of sovereign immunity and declined to alter or abolish it by judicial action. Payne v. County of Jackson, 484 S.W.2d 483, 487 (Mo.1972).
No error of law appears and an extended opinion would have no precedential value. Therefore, the judgment of the trial court is affirmed under Rule 84.16(b), V. A.M.R.